DETAILED ACTION
	The present application is a domestic application filed 15 December 2020, which is a Continuation of US 14/440,011 (now abandoned), which is a national stage entry of PCT/US2013/067607, filed 30 October 2013, which claims priority to US Provisional Application No. 61/720,346, filed 30 October 2012. 
	The preliminary amendment filed 27 May 2021 is acknowledged. Claims 30-37 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).                         
Claims 30-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Quintas-Cardama et al. (Leukemia, published online 30 November 2010, vol. 25, pp. 226-235, cited in IDS submitted 08 March 2021) in view of Garcia-Manero et al. (Blood, 2010, vol. 116, pp. 3292, cited in IDS submitted 08 March 2021) and Ozaki et al. (Cancer Sci, 2008, vol. 99, pp. 376-384, cited in PTO-892).
Quintas-Cardama et al. review several combinations of hypomethylating agents and HDACIs: (A) Quintas-Cardama et al. teach valproic acid (an HDACI) has been combined with 5-azacytidine (a DNA hypomethylating agent) and administered to patients having myelodysplastic syndrome (MDS), and relapsed/refractory or untreated patients (p.229, right column, Valproic Acid). Quintas-Cardama et al. expressly teach administering the combination of valproic acid and 5-AZA to relapsed/refractory or untreated MDS patients, with an overall response rate (ORR) of 42%. The ORR of those without previous therapy was 52% (p.229, Valproic acid).
Quintas-Cardama et al. teach histone deacetylase inhibitors (HDACIs) combined with other agents, such as hypomethylating agents are synergistic in vitro and improve response rates in vivo (abstract). Quintas-Cardama et al. teach chemical classes of HDACIs include SCFA, hydroxamic acid, cyclic tetrapeptides, sulfonamide anilide, benzamide and epoxide (Table 1). Vorinostat is an exemplary hydroxamic acid HDACI. 
The following are exemplary combinations of 5-AZA and different classes of HDACIs: (A) Quintas-Cardama et al. teach 5-AZA has been administered at a dose of 75 mg/m2/day for 7 days, in combination with 50-75 mg/kg valproic acid for 7 days and all-trans retinoic acid with a reported response rate reported of 42% (Table 2). (B) Quintas-Cardama et al. teach vorinostat (an HDACI) was combined with 5-AZA in a phase I study, wherein patients suffered from MDS (p.230-231, bridging paragraph). Quintas-Cardama et al. teach patients were administered 5-AZA at a dose of 55-75 mg/m2/day for 7 days, and vorinostat at a dose of 200-300 mg, 2-3 times daily for 3-14 days. Quintas-Cardama et al. teach the ORR was 86% (p.231, first paragraph). (C) Quintas-Cardama et al. teach the combination of 5-AZA with MGCD0103, also known has mocetinostat, was administered to patients having relapsed/refractory MDS (p.231, right column). Quintas-Cardama et al. teach a reduction in HDAC activity in peripheral blood mononuclear cells was observed in most treated patients. The response rate reported by Garcia-Manero et al. was 30% for the relapsed/refractory patients. (D) Quintas-Cardama et al. teach the combination of 5-AZA with entinostat was conducted, wherein patients received 30-50 mg/m2 5-AZA subcutaneously on days 1-10. The response rate reported by Gore et al. was 44% (Table 2). 
Quintas-Cardama et al. conclude “some patients achieve CR [complete recovery] after having failed several lines of therapy and/or having become refractory to conventional chemotherapeutic agents” (p.232, Future perspectives).  Quintas-Cardama et al. suggest “combinations of HDACIs with active agents in MDS such as DNA methylation inhibitors (that is azacytidine or decitabine) or even with conventional cytotoxic chemotherapeutic agents may enhance the anti-leukemic activity of the latter”. 
Quintas-Cardama et al. do not expressly disclose SB939 (also known as pracinostat), compound of present claim 30. 
Garcia-Manero et al. teach SB939 (pracinostat) is an orally bioavailable HDACI, with an IC50 of 0.1-1.3 mM (abstract): 
    PNG
    media_image1.png
    260
    427
    media_image1.png
    Greyscale
 (compound of formula Id). Garcia-Manero et al. teach conducting a phase I trial, wherein SB939 was administered orally every other day, 3 times a week for 3 consecutive weeks in a 4-week cycle. Garcia-Manero et al. teach 44 patients were enrolled, wherein 23 patients were dose escalated at levels of 10 mg, 20 mg, 40 mg, 60 mg, 80 mg, 100 mg and 120 mg. An additional 21 patients were enrolled as part of an expansion to 100 mg. The average patient had a median number of prior therapies of 2 (p.2). Phase II dose was determined to be 100 mg for MDS. Garcia-Manero et al. teach patients’ response data particularly in higher risk MDS and AML encourage further exploration and therapeutic benefit of SB939 in combination with other anti-cancer therapies (conclusion).  
Ozaki et al. teach “the combination of an HDAC inhibitor with a wide variety of DNA-damaging agents is a promising chemotherapeutic strategy for the eradication of tumor cells, regardless of whether the cells are sensitive or resistant to the DNA-damaging anticancer drugs” (abstract). Ozaki et al. teach the use of DNA-damaging drugs are limited by the development of cross-resistance to these drugs (abstract). Ozaki et al. teach HDAC inhibitors “increase the acetylation of core histones, resulting in an open chromatin configuration that is more accessible to DNA-targeting agents” (abstract). Ozaki et al. teach low concentrations of HDAC inhibitors are not cytotoxic alone, however, they significantly enhanced apoptotic cell death by cisplatin and a variety of DNA targeting anticancer drugs. Ozaki et al. teach examining combinations of HDAC inhibitors with mitomycin, bleomycin, topotecan, doxorubicin, etoposide, 5-fluorouracil and Ara-C (p.380, second para). Ozaki et al. conclude “HDAC inhibitors selectively enhance the cell death-inducing efficacy of a variety of a wide variety DNA-damaging agents by potentiating the effects of these drugs on DNA damage and ROS generation” (p.380, third para). Furthermore, Ozaki et al. observed the enhanced effect on tumor cells with cisplatin resistance and HT-29 colon adenocarcinoma cells that have intrinsic resistance (p.380, last para). Ozaki et al. found HDAC inhibitors potentiated the induction of cell death by cisplatin in cisplatin-resistant cancer (p.377, Results, second para).
It would have been obvious at the time the invention was made to combine 5-AZA with SB939 and administer the composition to a patient having chemoresistant MDS. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled artisan would have been motivated to combine 5-AZA with SB939, because both 5-AZA and SB939 have been therapeutically effective in treating MDS. Furthermore, Quintas-Cardama et al. expressly teach combining DNA hypomethylating agents with HDACIs. They found the combination has synergistic in vitro activity and improved response rates in vivo. In addition, Garcia-Manero et al. expressly suggest combining the HDACI, SB939 pracinostat with other anti-cancer therapies for the treatment of MDS. Thus, both agents have been taught for use in combination with other anti-cancer therapies for the treatment of the same cancer. 
The specific combination of 5-AZA with vorinostat is an exemplary successful combination of DNA hypomethylating agent and HDACI. Treatment with this particular combination resulted in an 86% overall response rate. Both vorinostat and pracinostat are hydroxamic acid HDACIs, and both taught to be effective in the treatment against MDS. AZA has also successfully been used in combination with other classes of HDACIs. Thus, vorinostat and pracinostat share a common structural feature and similarly function as HDAC inhibitors, and used in combination with other anti-cancer agents for the treatment of MDS. Thus, the ordinary artisan would have been motivated to administer 5-AZA with pracinostat as an alternative hypomethylating HDACI, with a reasonable expectation of success in treating MDS.
The ordinary artisan would have been motivated to administer the combination of 5-AZA and SB939 to a subject diagnosed with chemoresistant MDS because Quintas-Cardama et al. expressly teach treating subjects with refractory/relapsed MDS, and Garcia-Manero et al. teach treating patients with an average of 2 prior therapies. A cancer patient categorized with refractory/relapsed MDS includes patients who have had prior cancer therapy which is limited to chemotherapy, surgery or radiation.  Since the art does not specify the type of prior cancer therapy, it appears the form of prior therapy is not relevant. The important point is these patients had prior cancer therapy that failed or relapsed and are eligible to receive a combination chemotherapy approach.
One having ordinary skill in the art would have been further motivated to administer a combination of an HDAC inhibitor with 5-AZA wherein the MDS is chemoresistant MDS and azacytidine-resistant MDS because Ozaki et al. teach “the combination of an HDAC inhibitor with a wide variety of DNA-damaging agents is a promising chemotherapeutic strategy for the eradication of tumor cells, regardless of whether the cells are sensitive or resistant to the DNA-damaging anticancer drugs”. Thus, the skilled artisan would have been motivated to administer azacitidine to azacitidine-resistant MDS because  Ozaki et al. found HDAC inhibitors potentiated the induction of cell death by cisplatin in cisplatin-resistant cancer. In other words, a cancer that is resistant to the DNA-damaging agent can successfully be treated when that same DNA-damaging agent is combined with an HDAC inhibitor. 
Ozaki et al. teach HDAC inhibitors “increase the acetylation of core histones, resulting in an open chromatin configuration that is more accessible to DNA-targeting agents” (abstract). The ordinary artisan would have had a reasonable expectation of success because Ozaki et al. found HDAC inhibitors successfully enhanced the activity of a variety of DNA damaging agents including for the treatment of chemoresistant cancers. Furthermore 5-AZA is a DNA-damaging drug that has already successfully been used in combination with an HDAC inhibitor, including for the treatment of refractory/relapsed MDS. 
The amount of 5-AZA as taught by Quintas-Cardama et al. lies within the range recited in instant claims 36 and 37. The amount of SB939 as taught by Garcia-Manero et al. includes the dosage recited in instant claims 35 and 36.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following is a summary of the ODP rejections: 10,201,527; 8,551,988; 9,402,829; 9,717,713; 9,024,029; 7,781,595; 8,143,282; 9,266,882; 8,648,092 and 10,626,092
Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,201,527 in view of Quintas-Cardama et al. (cited above) and Ozaki et al. (cited above).
The claims of the ‘527 Patent are drawn towards a method of treating MDS comprising administering a compound of formula: 
    PNG
    media_image2.png
    118
    233
    media_image2.png
    Greyscale
, (claims 1 and 9) which encompasses the compound pracinostat. 
The claims of the ‘527 Patent do not expressly disclose administering 5’-AZA or wherein the MDS is chemoresistant. 
Quintas-Cardama et al. and Al-Ali et al. teach as discussed above. 
It would have been obvious at the time the invention was made to combine 5-AZA with pracinostat and administer the composition to a patient having chemoresistant AML/MDS. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled artisan would have been motivated to combine 5-AZA with pracinostat, because 5-AZA is therapeutically effective in treating MDS per the teachings of Quintas-Cardama et al. and pracinostat is effective for treating MDS per the claims of the ‘527 Patent. Furthermore, Quintas-Cardama et al. expressly teach combining DNA hypomethylating agents with HDACIs appear to be synergistic in vitro and improve response rates in vivo. 
One successful combination of DNA hypomethylating agent and HDACI, is the specific combination of 5-AZA with vorinostat. Treatment with this particular combination resulted in an 86% overall response rate. Both vorinostat and pracinostat are both hydroxamic acid HDACIs, and both taught to be effective in the treatment against MDS. AZA has also successfully been used in combination with other classes of HDACIs. Thus, the ordinary artisan would have had a reasonable expectation of success in treating MDS with the combination of 5-AZA with pracinostat. 
The obviousness rational with regard to treating chemoresistant and azacytidine-resistant MDS is the same as above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,551,988 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a method of treating multiple myeloma, myeloproliferative neoplasms, or hematologic cancers (genera encompassing AML and MDS), the method comprising administering to the patient a therapeutically effective amount of a compound encompassing pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant MDS. 
Quintas-Cardama et al., Garcia-Manero et al. and Ozaki et al. teach as discussed above. 
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,402,829 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a method of treating multiple myeloma, myeloproliferative neoplasms, or hematologic cancers (genera encompassing MDS), the method comprising administering to the patient a therapeutically effective amount of a compound encompassing pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant MDS. 
Quintas-Cardama et al., and Al-Ali et al. teach as discussed above. 
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,713 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a capsule comprising a compound of formula (i), which encompasses pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant MDS. 
Quintas-Cardama et al., Garcia-Manero et al. and Ozaki et al. teach as discussed above. 
It would have been obvious at the time the invention was made to combine 5-AZA with pracinostat (compound of the reference Patent) and administer the composition to a patient having chemoresistant AML/MDS. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled artisan would have been motivated to combine 5-AZA with pracinostat, because 5-AZA is therapeutically effective in treating AML and MDS per the teachings of Quintas-Cardama et al. and Al-Ali et al., and pracinostat is effective in treating AML and MDS per the teachings of Garcia-Manero et al. Furthermore, Quintas-Cardama et al. expressly teach combining DNA hypomethylating agents with HDACIs appear to be synergistic in vitro and improve response rates in vivo. 
One successful combination of DNA hypomethylating agent and HDACI, is the specific combination of 5-AZA with vorinostat. Treatment with this particular combination resulted in an 86% overall response rate. Both vorinostat and pracinostat are both hydroxamic acid HDACIs, and both taught to be effective in the treatment against MDS. AZA has also successfully been used in combination with other classes of HDACIs. Thus, the ordinary artisan would have had a reasonable expectation of success in treating MDS with the combination of 5-AZA with pracinostat. 
The obviousness rational with regard to treating chemoresistant and azacytidine-resistant MDS is the same as above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,024,029 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a capsule comprising a compound of formula (i), which encompasses pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant MDS. 
Quintas-Cardama et al., Garcia-Manero et al. and Ozaki et al. teach as discussed above. 
It would have been obvious at the time the invention was made to combine 5-AZA with pracinostat (compound of the reference Patent) and administer the composition to a patient having chemoresistant MDS. 
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,781,595 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a compound comprising a compound of formula (i), which encompasses pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant  MDS. 
Quintas-Cardama et al., Garcia-Manero et al. and Ozaki et al. teach as discussed above. 
It would have been obvious at the time the invention was made to combine 5-AZA with pracinostat (compound of the reference Patent) and administer the composition to a patient having chemoresistant MDS. 
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,143,282 (reference Patent) in view of Quintas-Cardama et al. (cited above) in view of Garcia-Manero et al. (cited above), and further in view of Ozaki et al. (cited above).
The claims of the reference Patent are directed towards a compound comprising a compound of formula (i), which encompasses pracinostat. 
The claims of the reference Patent do not expressly disclose administering 5’-AZA or treating chemoresistant MDS.
Quintas-Cardama et al., Garcia-Manero et al. and Ozaki et al. teach as discussed above. 
It would have been obvious at the time the invention was made to combine 5-AZA with pracinostat (compound of the reference Patent) and administer the composition to a patient having chemoresistant MDS. 
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

For purposes of brevity, the instant claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following US Patents having claims directed at pracinostat:
Claims 1-11 of US Patent No. 9,266,882; 
Claims 1-34 of US Patent No. 8,648,092; 
Claims 1-13 of US Patent No. 10,626,092
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art and claims of the reference Patent.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759